DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for “an inner surface of the upper edge ring extending at a constant diameter from the upper surface to the lower surface” (claim 1) has been provided. It is noted that a support for such limitation is provided in the originally filed drawing (i.e. fig3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the upper edge ring has “an outer diameter that is greater than an inner diameter of the lower edge ring” in lines 6-7. It is noted that claim 10 recites that the upper edge ring has “an inner diameter that is less than an inner diameter of the lower edge ring” in lines 5-6. The scope of the claim is indefinite because it is not clear how “an inner diameter” of the lower edge ring recited in line 7 is different from “an inner diameter” of the lower edge ring recited in line 6. Upon review of the specification and drawings, “an outer diameter that is outer diameter of the lower edge ring--, 
Claim 15 recites “a notch along an upper and outer peripheral edge” in lines 1-2. It is noted that claim 10 (which upon claim 15 depends) recites “an upper and outer peripheral notch” in line 3. The scope of the claim is indefinite because it is not clear whether “a notch” of claim 15 refers to “an upper and outer peripheral notch” of claim 10 or if they are separate and distinct from each other. For examination purposes, upon review of the originally filed specification (i.e. figure 3), “a notch” of claim 15 is interpreted as --[[a]]the upper and outer peripheral notch--. Therefore, “the notch” in line 3 is also interpreted as --the upper and outer peripheral notch--. 
Claims 11-14 and 16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porshnev et al (US 8,900,405 B2).
Regarding claim 1¸ as seen in fig 6, Porshnev et al (‘405) discloses a process kit for a substrate support, comprising: an upper edge ring 82-5 (col.6 line5) made of quartz (col.5 line11-12) and having an upper surface 102 (col.6 lines22-23) and a lower surface (a surface opposite from the upper surface 102), wherein the upper surface 102 is substantially planar (fig6) and the lower surface includes a stepped lower surface (figA below) to define a radially outermost portion (figA below; non-greyed-out area) and a radially innermost portion (figA, greyed-out area) of the upper edge rig 82-5, and wherein an inner surface (figA) of the upper edge ring 82-5 extends at a constant diameter from the upper surface 102 to the lower surface (figA). 

    PNG
    media_image1.png
    589
    1013
    media_image1.png
    Greyscale
 
Regarding claim 2¸ Porshnev et al discloses the process kit of claim 1, further comprising a lower edge ring 80 (col.4 ling67; it is noted that an element 80 has a ring shaped structure and disposed below the upper edge ring 82-5), wherein the lower edge ring 80 is 
Regarding claim 3, Porshnev et al discloses the process kit of claim 2, wherein the lower edge ring 80 has a notch (figA above) along an upper and outer peripheral edge (fig6), wherein the stepped lower surface of the upper edge ring 82-5 is configured to interface with the notch (figA above).
Regarding claim 5¸ Porshnev et al discloses the process kit of claim 2, wherein the lower edge ring 80 is conductive (col.5 lines7-9; a ceramic is thermally conductive).
Regarding claim 6, Porshnev et al discloses the process kit of claim 1, wherein the radially outermost portion (figA above) has a thickness greater than a thickness of the radially innermost portion (figA above).
Regarding claim 7, Porshnev et al discloses the process kit of claim 1, wherein the upper edge ring 82-5 includes a curved upper peripheral edge (figA above) connecting the upper surface 102 to an outer peripheral wall (figA above) of the upper edge ring 82-5 or to the lower surface of the upper edge ring 82-5.

Claim(s) 10-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porshnev et al (US 8,900,405 B2).
Regarding claim 10¸ as seen in fig 2, Porshnev et al (‘405) discloses a process kit for a substrate support, comprising: 
a lower edge ring 80 (col.4 ling67; it is noted that an element 80 has a ring shaped structure), wherein the lower edge ring 80 is conductive (col.5 lines7-9; a ceramic is thermally conductive), and has a rectangular cross-sectional shape (fig1;fig2) with an upper and outer peripheral notch (figB); and
an upper edge ring 82-1 (col.5 line31) having a contoured lower surface (a stepped surface opposite from a surface 83; fig2) configured to interface with the lower edge ring 80 

    PNG
    media_image2.png
    483
    887
    media_image2.png
    Greyscale

Regarding claim 11¸ Porshnev et al discloses the process kit of claim 10, wherein the contoured lower surface of the upper edge ring 82-1 includes a stepped lower surface (figB above) that generally reduces a thickness of the upper edge ring 82-1 from a radially outermost portion (figC below; non-greyed-out area) to a radially innermost portion (figC below, greyed-out area).

    PNG
    media_image3.png
    476
    828
    media_image3.png
    Greyscale

Regarding claim 12, Porshnev et al discloses the process kit of claim 11, wherein the stepped lower surface includes one step (figB, a step that engages the upper and outer peripheral notch of the lower edge ring 80) to define the radially outermost portion (figC above; non-greyed-out area) and the radially innermost portion (figC, greyed-out area).
Regarding claim 13, Porshnev et al teaches the process kit of claim 12, wherein the radially innermost portion (figC above) of the upper edge ring 82-1 is configured to interface with the lower edge ring 80.
Regarding claim 15, Porshnev et al teaches the process kit of claim 10, wherein the lower edge ring 80 has the upper and outer peripheral notch (figB above) along an upper and outer peripheral edge (fig2, figB), wherein the contoured lower surface of the upper edge ring 82-1 is configured to interface with the upper and outer peripheral notch (fig2,figB). 
Regarding claim 16, Porshnev et al teaches the process kit of claim 10, wherein the upper edge ring 82-1 includes a curved upper peripheral edge (figB above) connecting the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porshnev et al (US 8,900,405 B2).
Regarding claim 4, fig 6 of Porshnev et al discloses the process kit of claim 2, wherein the upper edge ring 82-5 has an inner diameter (of the inner surface; figA) that is less than an inner diameter of the lower edge ring 80 (fig6). However, fig 6 of Porshnev et al does not explicitly disclose that the upper edge ring has an outer diameter that is greater than an outer diameter of the lower edge ring. However, an alternate embodiment, fig1, of Porshnev et al teaches to have an outer diameter of the upper edge ring 82 (fig1) being greater than an outer diameter of the lower edge ring 80 (fig1; the upper edge ring 82 extends beyond the lower edge ring 80) so that an extension of the upper edge ring 82 beyond the lower edge ring 80 essentially pushes the undesired effects so far beyond the outer peripheral edge of a substrate 40 that they have no effect over the substrate (col.5 lines 25-29). It would have been obvious to .

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porshnev et al (US 8,900,405 B2) in view of Todorow et al (US 8,988,848 B2).
Regarding claim 8, Porshnev et al discloses the process kit of claim 1, however, does not explicitly disclose that the upper edge ring 82-5 has a width of about 1.5 inches to about 2.0 inches. Todorow et al (‘848) teaches a process kit (figs7B,7C) comprising an upper edge ring 702 (col.7 line62), wherein the upper edge ring 702 has a width of about 1.435 inches to about 1.4375 inches (col.8 lines9-12; a width is calculated by subtracting a diameter of an inner edge 706 from a diameter of an outer edge 705 then being divided by 2; (15.115-12.245)/2 = 1.435; (15.125-12.250)/2 = 1.4375). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proshnev et al by making a width of the upper edge ring about 1.5 inches to about 2.0 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II.A.
Regarding claim 9 Porshnev et al discloses the process kit of claim 1, however, does not explicitly disclose that the radially innermost portion of the upper edge ring 82-5 has an outer diameter of about 13.5 inches to about 14.5 inches. Todorow et al (‘848) teaches a process kit (figs7B,7C) comprising an upper edge ring 702 (col.7 line62) having a radially innermost portion (figD below), wherein the radially innermost portion (figD) of the upper edge In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II.A..

    PNG
    media_image4.png
    320
    956
    media_image4.png
    Greyscale



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porshnev et al (US 8,900,405 B2) in view of Matyushkin et al (US 2007/0258186 A1).
Regarding claim 14, Porshnev et al discloses the process kit of claim 10, however, does not explicitly disclose that the lower edge ring 80 is made of aluminum or an aluminum alloy. Instead, Porshnev et al discloses that the lower edge ring 80 is made of a ceramic such as alumina. However, Porshnev et al also teaches that alternatively, the lower edge ring 80 may comprise a ceramic outer surface and a metallic internal layer (col.5 lines9-10).  Matyushkin et al (‘186) teaches that a lower edge ring 100 (para[0038]) can be made of aluminum as an .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 21 2021